    Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 1 of 8

#

                                                                                        FILED BY P                  D.c
                                                                                                                      .




                                 UNITED STATES DISTRICT COURT                                   h0k 13 2222
                                 SOU TH ER N DISTR ICT O F FLO RID A
                                          M IAM ID IVISION                                      ctN
                                                                                                  s%'
                                                                                                   ng-Alofosx
                                                                                                            eAb
                                                                                                s.o.oFfu .-MI
                                                                                                              lMI
                                                                                                               p

       VASSILIOS KUKORIN IS,t)n behalfof                     Case N o.1:19-CV-20592-
       him selfand those sim ilarly situatcd,
       P laintiff,                                           M ARTINEZ/OTAZO-REYES


       SVA LM ART,1N C.,a D elaw are corporatien
       D efendant.

                          UNOPP OSEIAM OTION FOR OBJECTOR AW ARD
              Olljectol'Shiyang Hualzg successfully llersuadetlNamed Plaintifï'tt)abandon a
       $25,000incentivea'
                        waè-d h'oln hisattolmey feemotion in event()fa settlementapproval-:
              Huang'seffortshouldbeeommended.Huangmovesfora$1.00objectoraward,to
       be paid from Plaintiffs attorney fee aw al'd. Both Plaintiff and Defendant represented

       non-opposition tothismotion(seeExhibitB emails),ïdanflthedoctz-ineofjudicialestoppel
       '
       vvillllreventthtlse llarties fl-
                                      fll'
                                         n taking an (ppptlsite ptlsititpn in future proceedings-''2

              Huang's lbltoppoged l'
                                   notitln shtnultl 1)e granted.First,Fetl. R. Civ.Proc.23(e)

       explicitly provides that '
                                lLglootl-faith olliectious can assist the court in evaltlating a
       proposal uncler Rule 23(e)(2).lt is legitimate for an objector to seek payment for
                                    .




       providing such assistance''.RuleJJ Covlv
                                              lz
                                               tklitteeATo/cy 2018fznztlndA3?éryà/atsubd.(e)(5)(B).




       1See Plai
              'ntiffs Fee Motion Llloc.56jat 1 (forgoing $25,000 incentive award,citîng
       Johnso' n à.
                  '
                  .N PAS Solv lttions,LIuC, F.3d ,20205VI,5553312 (11th Cir.Sep.17,2020).
       Cflp,/rc.
               vfPlaintifffs M otion fbr Class Notice LECF No.411at8.(tfplaintiffs Counselvrill
       n-
        loxefcm a SelariceAwal-d pap-
                                    nentfo'
                                          .
                                          rthcPlaintiffnotto exceetl$25,090.00''.)
       2B .
          irc.#,
               p?(
                 -:,
                   10/--
                       ??
                        .Carl-llbel,i-
                                     t
                                     ,(2/.
                                         -14isttL /
                                                  -p?
                                                    -($1.
                                                        1.
                                                         1(..,896 F .3(l792,798 (7th C.
                                                                                      i'
                                                                                       r.2018).
                                                                                            .
    Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 2 of 8


?


              Secoitd,Huang'seftbl-tdiresultgedlin areduction ofgsemricelawardsgarldlprcw-idcts
       a benel-
              it to the class-'' IyTFIA%'Aoccfl 88O-Reta'
                                                        i.
                                                         l Food >;'?p,
                                                                     y)''
                                                                        ?-
                                                                         .
                                                                         < Jçl-
                                                                              it
                                                                               nt .
                                                                                  J.
                                                                                   'c-
                                                                                     /z-
                                                                                       :ioît Fzf;td p.

       Al
        k'àtr//doil/ sfiltizlflCorp..352 Fed.Appx.232,235 (10th Cil'.2009).1It?'
                         .                                                     -c Stv.Az
                                                                                       iWz
                                                                                         f?àf?,
                                                                                              s

       Voucher .
               J.
                ,à'
                  lîg.,898 F.3d 740,744 (7t11Cir.2018)(''objectors'
                                                                  who add value to a class
       settlem ent m ay be compensated fbr their ef'fbrts.''l'
                                                             ,As A'.
                                                                   r/?ibit -4 sho'
                                                                                 ws,supra,n.1,an

       additional$25,000ofclass-AviderecoveryisundisputedlyasubstantialbenefïttothefJlass.
              Thi.rd,a merely $1.00 objector award Lverslçs objector awtu'
                                                                         dsranging between
       $500and $1,750)3isminisculecompared to $25,000 ofclassbenelk heobtained.That$1
       w-illnotcom e from the class:PlaintiffMrillfund itfl'om hisattorney's fee aw ard.E xhibitB.

              For the tbregoing l-
                                 easfm s,this unopposed m otion shoulfll)e gn-antetl.

       D ated:N ovem ber 2,2020                   Respectfully Subm itted,

                                                  ys/s-hivangHuan.
                                                                 z
                                                  Shivang Huang
                                                  2800 S E nglel-C.t.,Tolleka,K S 66614
                                                  1
                                                  .
                                                  f
                                                  -
                                                  .
                                                  :
                                                  t(
                                                   ::.j-
                                                   .
                                                   -   '
                                                       .
                                                       1
                                                       è.
                                                        )#,t
                                                           'g
                                                          ..
                                                        ...= k
                                                             '
                                                            z-
                                                            ..
                                                             -
                                                             .-
                                                              t
                                                              .'
                                                               ,
                                                               .
                                                               c
                                                               .
                                                               -(
                                                                r:-:
                                                                 g .
                                                                   -t
                                                                   u t
                                                                    ..(
                                                                      1
                                                                     -.
                                                                      -
                                                                      .y.
                                                                        ,
                                                                        t
                                                                        (
                                                                        :
                                                                        .y.jt
                                                                         .  g-/
                                                                              -j
                                                                             --).!
                                                                                 .
                                                                                 .j
                                                                                 r
                                                                                 :.?g
                                                                                    ,
                                                                                   --
                                                                                    -.j
                                                                                      ,t.
                                                                                      .
                                                                                           '
                                                                                        j.jyyj,j.,.j
                                                                                        . .,       r
                                                                                                   u
                                                                                                   ,
                                                                                                   .
                                                                                                   -r
                                                                                                    -.r.).y..
                                                                                                    u       (
                                     CE RTIFICATE ()F SER V ICE

              l certify that on N ovem beq
                                         r 2,2()20,a true and ctlrrect colly ofthe foregoing was

       ûled Avith the Clerk ofCtmrtby U .S.m ail.C1           CF '
                                                                 w-illthen ntltif.v a1
                                                                                    . lcounsels 01*record.

                                                                          /s/Shiyang Huang
Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 3 of 8




                                E xhibit A
 Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 4 of 8
10/31/2020                                       Gmall-Re:*EXTAAttn:W almartW eighedGoods Setllement




 Re:*EXT*Attn:W alm ad W eighed Goods Settlem ent
 JohnYanchunis x2191KlYanchunis@ fodhepeople.com>                                  W ed,Oct14,2020 at6:48 AM
 To:Defectivesettlementqdefectivesettlement@gmail.com>
 Cc:'SalkyM@ gtlaw.com''<salkyM@ gtl   aw.coml,''BeerN@ gtlaw.com'
                                                                 '<BeerN@ gtlaw.com>
   A service award willnotbe requested in this case as they are notperm i
                                                                        tted pursuantto the case you m ention .
   John Yanchunls
   M organ & M organ Com plex Li
                               tigati
                                    on Group


             -275-5272
    Cell850-509-5641

   John Yanchunis
   Attorney
   My Bio

   P:(813)275-5272
   F:(813)222-4736
   A:




             On Oct14,2020,at1:24 AM ,Defectivesettlement<                                            > wrote:


                        Use caution w hen clicking on links oropening attachm ents in this
               externalem ail.




https://mail.googIe.com/mail/u/O?ik=6e5d73a312&vie#- pt&search=aII&permmsgid=msg-f$t3A168O527709949633138&simpl=msg-fOé3A168D527...
    Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 5 of 8


I




                                    E xhibit B
     Case 1:19-cv-20592-JEM Document
    10/31/2020
                                      67 Entered on FLSD Docket 11/13/2020 Page 6 of 8
                                Gmalt-Re:*EXT*Attn:W almaqW eighed GoodsSettlement
#
I


      Re:AEXT*Attn:W alm artW eighed Goods Settlem ent
     John Yanchunisx2191 <lYanchuni  s@ fodhepeople.com>                          Wed,Oct28,2020at7:39 PM
     To:Defecti
              vesettlementKdefecti
                                 vesettlement@ gmail.coml
     Cc:''
         salkym@gtlaw.com''<salkymQgtlaw.coml,'BeerN@ gtlaw.com'
                                                               'uBeerN@ gtlaw.com>,Ryan McGee x3030
     Krmcgee@ forthepeople.com>
        Idonthave any opposition

        JohnYanchunis
        Attorney
        My Bio

        P:(813)275-5272
        F:(813)222-4736
       A:




       > On Oct28,2020,at8:17 PM ,Defecti
                                        vesettlement<                                              > wrotez
       >
       > CAUTION:Use caution when clicking on links oropening attachm ents in thisexternalem ail.
       >
       >
        > Attaching M r.Kukorinis'previous declaration.That'sthe one I'm talking about,unless I'
                                                                                               m mistaken.
        D
        >
        > Mr.Yanchunis and W alm art's counsel,
        >
        > l'm wri
                tingto confermyintentto move fora nominalS1objectorawardforsaving$25,000forthesettlementClass.
        Noattorney'sfeewi  th i
                              t,juqt$1incentive award to me asobjector.Ipreferthatthe$1comefrom Plainti
                                                                                                      ffsattomey
        feeallocation,notfrom the$25,000thatisrecoveredtotheClass.
        >
        > IfPlainti
                  ffandDefendantagree to notoppose,thenIwillforgetaboutwritingan objectiontootheraspectsofthe
        settlem ent.Ihave read the interesting pro se declaration by Named Ptainti
                                                                                 ffhim setf.and lalso believe the 25% fee
        basedontheimpossible'lceiling'commonfundisactuallya53B
                                                             /ofeebasedontheminimtlm (ormostlikely)common
        fund size thatDefendantwillactually pay into? Plus thatPl aintifsfootnote insistence thata vacaturofNPAS would
        triggerPlainti
                     ffs incentive award requestagain is very troubling,especially when NPAS was decided on historical
        grounds,notby m aking new laws.
        >
        > Unlikenamed plaintiff'sincentiveawardban,classobjectorsaward iscertainlyauthorizedbyIatestRule23 itself
        and caselaw.SeeAdvisoryCommi      ttee Notes-2018 amendmentatRule23(e)(5)(B)'Good-fai  thobjecti
                                                                                                       onscanassist
        thecotlrti
                 n evaluatinga proposalunderRule23(e)(2).ltislegitimate foran objectortoseekpaymentforproviding
        suchassistance''.Also see In reSw.Ai  rlinesVoucherLitig.,898 F.3d740,744 (7thCi
                                                                                       r.2018)('objectorswho add
        value toaclasssettlementmay becompensatedfortheirefforts.''l.The EleventhCircuit'sNPAS decision surelydoes
        notbaragoodfaith,meritoriousobjectorfrom getting$1objectorawardeither.
        >
        > Iwi
            llonlydo itby the book via m otion in open record,afterboth parti
                                                                            es agree to non-opposition.Since l'
                                                                                                              m m oving
        fora nominal$1award,nota realpainfulamount,Iexpectthatyoucandecidequi
                                                                            ckly before mySaturdaymorning,
        and tellme whetheryou willnotoppose.
        >
        > Otherwise,1'
                     11takeitasei
                                therpartywiloppose.so then lwilldraftnotthe motion for$1objectoraward,butaclass
        memberobjectionto classcertificati
                                         onwi
                                            thfaulty classrepresentative,the settlementfairness,with notesto the
        problematic fee motion.
    hqps://maiI.googIe.com/maiI/u/0?ik=6e5d73a312&viev pt&search=aII&permmsgid=msg-fO/o3A1681844604847087584&simpI=msg-fP%3A1681B44...
     Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 7 of 8
    10/31/2020                                        Gmait-Re:*EXTAAttn:W almartW eighedGood:Settlernent
l
l


      Re:*EXT*Attn:W alm artW eighed G oods Settlem ent
     BeerN@ gtlaw-com <BeerN@ gtlaw.com>                                                                     Fri,Oct30,2020 at3:57 PM
     To:defectivesettlement@ gmail.com,JYanchunis@ forthepeopi
                                                             e.com
     Cc:SalkyM@gtlaw.com,rmcgee@ forthepeople.com

       W almarthas considered the position in yourOctober28,2020 emai
                                                                    ls. W almar'
                                                                               ttook no position as to the requestfor
       an
       ''
          incentive awardto the named plaintiftand similarlytakesno positionastoyourrequestforwhatyoudescribeasa
         nominal$1objectoraward'and hasno objectionshould theCourtdecide to grantyourrequest. ln addition!since
        you attached Mr.Kukorinis'firstdeclaration to youremail,we also wantto remind you thatthatdeclaration has been
        withdrawn and was also sealed bythe Courtand therefore itshoul d notbe cited to orreferred to any pleadingsthat
        you m ightfiie.




        Naom iG.Beer
        Co-chair.GlobalLabor& Emplo/mentPractice

        Greenberg Traurlg,LLP

        T303.572.6549lF720,904.
                              -
                              /6491C 303.810.5321
                                    I



                 G reelnberOgTrauritzc




        From :Defectivesettlement<
        Sent:Friday,October30,2020 8:31AM
        To:John Yanchunis x2191 <                                         >
        Cc:Salky Mark(ShId-Mi
                            a-LT)<                               >;Beer,Naomi(Shld-Den-l
                                                                                       -T-t-abor-Empl
                                                                                                    -aw)
        <                       >'
                                 ,Ryan McGee x3030 <                                   >
        Subject:Re:*EXT*Attn:W almartW eighedGoodsSettlement

        *EXTERNAL TO GT*




            John Yanrhunis
            Attorney
            My Bi o

            P:(813)275-5272
    https://maII.googIe.com/m aiI/u/O?ik=6e5d73a312&vieœ> pt&search=alI&permmsgid=msg-f6/e3A1682O11782350069707&simpl=n4sg-f0/o3A1682D11...
               Case 1:19-cv-20592-JEM Document 67 Entered on FLSD Docket 11/13/2020 Page 8 of 8




                                                                                               %'
                                                                                               .
                                                                                                j
                                                                                               f.
                                                                                                                         W
                                                                                               F .& &

                                                                                               L
                                                                                               NYqG
                                                                                                  '
                                                                                                  U
                                                                                                  y,
                                                                                                   .                     .



                                                                                                   =
                                                                                                                c t

                                    E
                                    * c
                                    =                                                c         '
                                    m *                                              A
                                    o M                                              %
                                    u *                                         '
                                                                                L C(.i h.
                                    m
                                                       2
                                    c                  -> Q kX'Q
                                                           .
                                                                   <
                                                                   J
                                                       -

                                                       >
                                                         %w <   (
                                                                kr'
                                                                 /hf-


                                    W
                                                       0-
                                                       -
                                                       -
                                                          z
                                                          w
                                                              1
                                                           D- =
                                                                =
                                                                O
                                                                        -


                                    m              -
                                                                    Z 1
                                                                      G * ' --'r                                m                      '

                                    O                                                                           x)       '




                                    <
                                                       T F $'
                                                            o,                                                  m
                                                                                                                7)
                                                                                                                c
                                                                                                                tn
                                                                                                                                       .
                                                                                                                                       .j
                                                                                                                                      ' '.




                                    m                      ot -
                                                           ov
                                                                                         O T
                                                                                 co CN w u
                                                                                                                > .
                                                                                                                             *..
                                                                                                                     <63'>-,.w
                                                                                                                                     .,
                                                                                                                             .'. -.;;'
                                                                                                                                     .. G ..
                                                                                                                                           u
                                                                            '                               7 *c
                                    c                      - -- .           .    '
                                                                                                                mœ                           r


       w.
        gy
     .. )z'.
   z .:                                 =
                                         X             Dk
                                                       bv ynjN1
                                                            !7
                                                             %
                                                             > t
                                                               -a
                                                             -%.
                                                               0+
                                                                -
                                                                                                                *>                             .


   7?     #                        .. ?*Q
;' f'.'.'z'.                          ..k < t,
     z,
                               j
                               ,
                               'Y
                               .
                                 .ux
                                   uj;
                                   j
                                 % o
                                     y
                                     a
                                     ,
                                      :
                                                                                     = z                   . .r*
                                                                                                           *c
                                                                                                           o
                                                                                                           1*
                                                                                                                k<-' . V>
                                                                                                               :/ '
                                                                                                                  .' -
                                                                                                                          4w
                                                                                                                          >..
                                                                                                                   'x) ..y ,
                                                                                                                                       .
                                                                                                                                       >
                                                                                                                                       6
                                        o                                                                  :>        .


                                                                                                       l
                                                                                                       t,'-.
                                                                                                           -.
                                                                                                            <'..
                                                                                                               - .
